



Exhibit 10.2


ENTEGRIS, INC.
2019 RSU Award Agreement


In consideration of services rendered to Entegris, Inc. (the “Company”), the
Company periodically makes equity incentive awards consisting of restricted
stock units with respect to the Company’s Common Stock $0.01 par value (“Stock”)
to certain key employees, non-employee directors, consultants or advisors of the
Company under the Company’s 2010 Stock Plan (as amended from time to time, the
“Plan”). Any key employee, non-employee director, consultant or advisor (a
“Participant”) who receives a restricted stock unit award (the “Award”) is
notified either in writing or via email and the Award is credited to the
Participant’s account as reflected on the Participant’s Overview tab under the
Restricted Stock Plan section on the Morgan Stanley Stock Plan Connect web page
found at https://www.stockplanconnect.com. By clicking on the “Accept” button
for the Award on the Restricted Stock Plan section in the Overview tab or by
otherwise receiving the benefits of the Award, Participant: (i) acknowledges
that Participant has received a copy of the Plan, of the related prospectus
providing information concerning awards under the Plan and of the Company’s most
recent Annual Report on Form 10-K; and (ii) accepts the Award and agrees with
the Company that the Award is subject to the terms of the Plan and to the
following terms and conditions:
Article I - RSU Award
1.1.
Award Date. This Agreement shall take effect as of the date specified in the
Restricted Stock Plan section on the Overview tab as the Award Date provided to
you online at www.stockplanconnect.com (the “Award Date”).

1.2.
Restricted Stock Units Subject to Award. The Award consists of that number of
restricted stock units (the “RSU”) with respect to the Stock that has been
approved for the Award to Participant by the Administrator. Each RSU is
equivalent to one share of the Stock. The Participant’s rights to the RSU are
subject to the restrictions described in this Agreement and in the Plan (which
is incorporated herein by reference with the same effect as if set forth herein
in full) in addition to such other restrictions, if any, as may be imposed by
law.

1.3.
Meaning of Certain Terms. The term “vest” as used herein with respect to any RSU
means the lapsing of the restrictions described herein with respect to such RSU.

1.4.
Nontransferability of RSUs. The RSU acquired by the Participant pursuant to this
Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.

1.5.
Forfeiture Risk. Except as otherwise provided in this Agreement, if the
Participant ceases to be employed or retained by the Company and/or its
subsidiaries for any reason any then outstanding and unvested RSU acquired by
the Participant hereunder shall be automatically and immediately forfeited. The
Participant hereby appoints the Company as the attorney-in-fact of the
Participant to take such actions as may be necessary or appropriate to
effectuate the cancellation of a forfeited RSU.

1.6.
Vesting and Settlement of RSUs. The RSU acquired hereunder shall vest in
accordance with the provisions of this Article I, Section 1.6 and applicable
provisions of the Plan, as follows:

•
25% of the RSUs vest on February 19, 2020

•
an additional 25% of the RSUs vest on February 19, 2021;

•
an additional 25% of the RSUs vest on February 19, 2022; and

•
the final 25% of the RSUs vest on February 19, 2023.







-1-

--------------------------------------------------------------------------------



Notwithstanding the foregoing, no RSU shall vest on any vesting date specified
above unless: (A) the Participant is then, and since the Award Date has
continuously been, employed or retained by the Company or its subsidiaries
(subject to Sections 2.2 and 2.3); and (B) the Participant has fulfilled the
obligations specified in Section 1.9 below. Upon vesting each RSU shall entitle
Participant to receive one share of Stock.
Vested RSUs shall be settled in shares of Stock (or, in the discretion of the
Administrator, in cash equal to the Fair Market Value thereof). Subject to
Section 2.12, settlement and delivery of the applicable number of shares of
Stock (or cash equivalent, if applicable) shall be made as soon as practicable
following vesting, but in no event later than 30 days after the applicable
vesting date. No fractional shares of Stock shall be issued pursuant to this
Agreement.
1.7.
Dividend Equivalent Rights. The Participant shall not be entitled: (i) to
receive any dividends or other distributions paid with respect to the Stock to
which the RSU relates, or (ii) to vote any Stock with respect to which the RSU
relates, unless and until, and only to the extent, the RSU becomes vested and
the Participant becomes a stockholder of record with respect to such shares of
Stock. Notwithstanding the foregoing, as of each date on which the Company pays
an ordinary cash dividend to record owners of shares of Stock, the Participant’s
account shall, as of each such dividend date, be credited with a cash amount
(without interest) equal to the product of the total number of shares subject to
the RSU immediately prior to such dividend date multiplied by the dollar amount
of the cash dividend paid per share of Stock by the Company on such dividend
date (such amount, the “Dividend Equivalent Amount”). The Dividend Equivalent
Amount shall be subject to the same vesting conditions and settlement terms as
the RSU shares to which they relate.

1.8.
Sale of Vested Shares. The Participant understands that Participant will be free
to sell any Stock with respect to which the RSU relates once the RSU has vested
and settled, subject to (i) satisfaction of any applicable tax withholding
requirements with respect to the vesting of such RSU; (ii) the completion of any
administrative steps (for example, but without limitation, the transfer of
certificates) that the Company may reasonably impose; and (iii) applicable
requirements of federal and state securities laws.

1.9.
Certain Tax Matters. The Participant expressly acknowledges that the award or
vesting of the RSU acquired hereunder, may give rise to “wages” subject to
withholding. The Participant expressly acknowledges and agrees that
Participant’s rights hereunder are subject to Participant promptly paying to the
Company all taxes required to be withheld in connection with such award,
vesting, settlement and/or payment. Unless the Administrator determines
otherwise, such payment of Participant’s withholding tax obligations shall be
made through net share settlement procedures whereby that number of the vesting
shares needed to cover the withholding tax obligation (calculated using the Fair
Market Value of the Company’s stock on the date of vest) shall be cancelled to
fund the Company’s payment of the withholding tax obligation and the net shares
remaining after such cancellation shall be credited to Participant’s account.



Article II - GENERAL PROVISIONS
2.1.
Definitions. Except as otherwise expressly provided, all terms used herein shall
have the same meaning as in the Plan. The term “Administrator” means the
Management Development & Compensation Committee of the Company’s Board of
Directors.

2.2.
Change in Control    

(a)    Assumption or Substitution.
(i)     If the Change in Control is one in which there is an acquiring or
surviving entity, the Administrator may provide for the assumption or
continuation of some or all outstanding






-2-

--------------------------------------------------------------------------------



Awards or for the grant of new awards in substitution therefor by the acquiror
or survivor or an affiliate of the acquiror or survivor.
(ii)    Only to the extent consistent with Section 409A of the Code, in the
event of a Change in Control in which the successor company assumes or
substitutes for the RSU (or in which the Company is the ultimate parent
corporation and continues the Award), if Participant’s employment with such
successor company (or the Company) or a subsidiary thereof is involuntarily
terminated without Cause by the successor employer or Participant resigns for
Good Reason, in either case within 24 months following such Change in Control:
the restrictions, limitations and other conditions applicable to the RSU shall
lapse and the RSU shall become free of all restrictions, limitations and
conditions and become fully vested.
(b)    Awards Not Assumed or Substituted. In the event of a Change in Control in
which the successor company does not assume or substitute for the RSU (or in
which the Company is the ultimate parent corporation and does not continue the
Award): the restrictions, limitations and other conditions applicable to the RSU
shall lapse and the RSU shall become free of all restrictions, limitations and
conditions and become fully vested, provided that if the RSU constitutes
nonqualified deferred compensation pursuant to Section 409A, the RSU will not be
settled until the earlier to occur of the regularly scheduled vesting date,
Participant’s retirement and Participant’s termination without Cause or for Good
Reason, subject to application of a six-month delay if the Participant is a
specified employee under Section 409A.
(c)    Good Reason Definition. For purposes of this Section 2.2, “Good Reason”
means (i) “Good Reason” as defined in any individual agreement to which
Participant is a party, or (ii) if there is no such agreement or if it does not
define Good Reason, without the Participant’s prior written consent: (A) a
reduction in the Participant’s base salary; (B) a relocation of the
Participant’s primary work location to a distance of more than 50 miles from its
location as of immediately prior to such change; or (C) a material breach by the
Company or an Affiliate of any employment agreement with the Participant. In
order to invoke a termination of employment for Good Reason, a Participant shall
provide written notice to the Company of the existence of one or more of the
conditions described in clauses (A) through (C) within 90 days following the
Participant’s knowledge of the initial existence of such condition or
conditions, and the Company shall have 30 days following receipt of such written
notice (the “Cure Period”) during which it may remedy the condition. In the
event that the Company fails to remedy the condition constituting Good Reason
during the Cure Period, the Participant must terminate employment, if at all,
within 90 days following the Cure Period in order for such termination to
constitute a termination of employment for Good Reason.
(d)    Cause Definition. “Cause” means (i) “Cause” as defined in any individual
agreement to which the Participant is a party or (ii) if there is no such
agreement or if it does not define Cause, the Company's termination of the
Participant’s employment with the Company or any Affiliate following the
occurrence of any one or more of the following: (A) the Participant’s conviction
of, or plea of guilty or nolo contendere to, a felony; (B) the Participant’s
willful and continual failure to substantially perform the Participant’s duties
after written notification by the Company; (C) the Participant’s willful
engagement in conduct that is materially injurious to the Company or an
Affiliate monetarily or otherwise; (D) the Participant’s commission of an act of
gross misconduct in connection with the performance of the Participant’s duties;
or (E) the Participant’s material breach of any employment, confidentiality, or
other similar agreement between the Company or an Affiliates and the
Participant.


2.3.
Retirement. If Participant is an employee of the Company and ceases to be an
employee due to retirement with the consent of the Administrator, Participant
will be entitled to immediate vesting of







-3-

--------------------------------------------------------------------------------



all unvested RSUs awarded pursuant to this Agreement. As used herein the term
“retirement with the consent of the Administrator” means that Participant’s
retirement must be with the consent of the Administrator, which consent may be
granted or withheld in the discretion of the Administrator. In the event that
Participant ceases to be an employee under circumstances that would otherwise
qualify for retirement but the consent of the Administrator has not been
granted, then Participant shall not be entitled to the benefits of this Section
2.3.
2.4.
Equitable Adjustments. The Award is subject to adjustment pursuant to Section
15.1 of the Plan.

2.5.
No Understandings as to Employment etc. The Participant further expressly
acknowledges that nothing in the Plan or any modification thereto, in the Award
or in this Agreement shall constitute or be evidence of any understanding,
express or implied, on the part of the Company to employ or retain the
Participant for any period or with respect to the terms of the Participant’s
employment or to give rise to any right to remain in the service of the Company
or of any subsidiary or affiliate of the Company, and the Participant shall
remain subject to discharge to the same extent as if the Plan had never been
adopted or the Award had never been made.

2.6.
Data Protection Waiver. Participant understands and agrees that in order to
process and administer the Award and the Plan, the Company and the Administrator
may process personal data and/or sensitive personal information concerning the
Participant. Such data and information includes, but is not limited to, the
information provided in the Award grant package and any changes thereto, other
appropriate personal and financial data about Participant, and information about
Participant’s participation in the Plan and transactions under the Plan from
time to time. Participant hereby gives his or her explicit consent to the
Company and the Administrator to process any such personal data and/or sensitive
personal information. Participant also hereby gives his or her explicit consent
to the Company and the Administrator to transfer any such personal data and/or
sensitive personal data outside the country, in which Participant works or is
employed, and to the United States. The legal persons granted access to such
Participant personal data are intended to include the Company, the
Administrator, the outside plan administrator as selected by the Company from
time to time, and any other compensation consultant or person that the Company
or the Administrator may deem appropriate for the administration of the Plan or
the Award. Participant has been informed of his or her right of access and
correction to Participant’s personal data by contacting the Company. Participant
also understands that the transfer of the information outlined herein is
important to the administration of the Award and the Plan and failure to consent
to the transmission of such information may limit or prohibit Participant’s
participation under the Plan and/or void the Award.

2.7.
Savings Clause. In the event that Participant is employed or provides services
in a jurisdiction where the performance of any term or provision of this
Agreement by the Company: (i) will result in a breach or violation of any
statute, law, ordinance, regulation, rule, judgment, decree, order or statement
of public policy of any court or governmental agency, board, bureau, body,
department or authority, or (ii) will result in the creation or imposition of
any penalty, charge, restriction, or material adverse effect upon the Company,
then any such term or provision shall be null, void and of no effect.

2.8.
Amendment. The Company may amend the provisions of this Agreement at any time;
provided that an amendment that would materially adversely affect the
Participant’s rights under this Agreement shall be subject to the written
consent of the Participant. No course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.

2.9.
Acts of Misconduct. If Participant has allegedly committed an act of serious
misconduct, including, but not limited to, embezzlement, fraud, dishonesty,
unauthorized disclosure of trade secrets or confidential information, breach of
fiduciary duty or nonpayment of an obligation owed to the







-4-

--------------------------------------------------------------------------------



Company, an executive officer of the Company may suspend Participant’s rights
under the Award, including the vesting of the Award and the settlement of vested
RSUs, subject to the Administrators final decision regarding termination of the
award. No rights under the Award may be exercised during such suspension or
after such termination.
2.10.
Disputes. The Administrator or its delegate shall finally and conclusively
determine any disagreement concerning the Award.

2.11.
Plan. The terms and provisions of the Plan are incorporated herein by reference,
a copy of which has been provided or made available to the Participant. In the
event of a conflict or inconsistency between the terms and provisions of the
Plan and the provisions of this Agreement, the Plan shall govern and control.

2.12.
Compliance with Section 409A of the Code. Notwithstanding any other provision of
the Plan or this Agreement to the contrary, the Plan and this Agreement shall be
construed or deemed to be amended as necessary to remain exempt from or comply
with the requirements of Section 409A of the Code and to avoid the imposition of
any additional or accelerated taxes or other penalties under Section 409A of the
Code. The Committee, in its sole discretion, shall determine the requirements of
Section 409A of the Code applicable to the Plan and this Agreement and shall
interpret the terms of each consistently therewith. Under no circumstances,
however, shall the Company, an Affiliate, or a subsidiary have any liability
under the Plan or this Agreement for any taxes, penalties, or interest due on
amounts paid or payable pursuant to the Plan and/or this Agreement, including
any taxes, penalties, or interest imposed under Section 409A of the Code. In the
event that it is reasonably determined by the Company that, as a result of the
deferred compensation tax rules under Section 409A of the Code (and any related
regulations or other pronouncements thereunder) (the “Deferred Compensation Tax
Rules”), benefits that the Participant is entitled to receive under the terms of
this Agreement are deferred compensation subject to tax under the Deferred
Compensation Tax Rules, (i) the Participant shall not be considered to have
terminated employment for purposes hereof until the Participant would be
considered to have incurred a “separation from service” within the meaning of
the Deferred Compensation Tax Rules and (ii) the Company shall, in lieu of
providing such benefit when otherwise due under this Agreement, instead provide
such benefit on the first day on which such provision would not result in the
Participant incurring any tax liability under the Deferred Compensation Tax
Rules; which day, if the Participant is a “specified employee” (within the
meaning of the Deferred Compensation Tax Rules), shall, in the event the benefit
to be provided is due to the Participant’s “separation from service” (within the
meaning of the Deferred Compensation Tax Rules) with the Company and its
subsidiaries, be the first day following the six-month period beginning on the
date of such separation from service. Each amount to be paid or benefit to be
provided under this Agreement shall be construed as a separately identified
payment for purposes of the Deferred Compensation Tax Rules, and any payments
described in this Agreement that are due within the “short term deferral period”
as defined in the Deferred Compensation Tax Rules shall not be treated as
deferred compensation unless applicable law requires otherwise.



2.13.
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participant and the
beneficiaries, executors, administrators, heirs and successors of the
Participant.

2.14.
Entire Agreement. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereof; provided, however, that to the extent that the Participant
has entered into an employment agreement, severance agreement or change







-5-

--------------------------------------------------------------------------------



in control termination agreement with the Company that provides for vesting
terms that are more favorable than the vesting terms set forth in this Agreement
or the Plan, such more favorable vesting terms shall apply.
2.15
Claw Back Policy. This grant is subject to the terms of the Company’s Claw Back
Policy.









-6-